



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s.
    22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jordan, 2019 ONCA 607

DATE: 20190716

DOCKET: C65302

Rouleau, Tulloch and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Darren Curtis Jordan

Appellant

Darren Jordan, in-person

Mark Halfyard, duty counsel

Jessica Smith Joy, for the respondent

Heard: July 11, 2019

On appeal from the sentence imposed on April 6, 2018 by
    Justice Coroza of the Superior Court of Justice without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant received a six year sentence for human trafficking, two
    years consecutive for procuring and one year consecutive for intimidation of a
    justice system participant. All other sentences for the related convictions ran
    concurrent. This is an appeal from the global sentence of nine years minus 1.5
    years for pre-sentence custody.

[2]

The appellant argues, with the helpful and very capable assistance of
    duty counsel, that the trial judge erred by failing to appreciate that the sentencing
    range moved from what was a two to seven year range at the time when the
    offences were committed to a range of four to eight years at the time of
    sentencing. It is argued that the lower end of the range shifted upwards because
    of the imposition of a mandatory minimum sentence after the offences had been
    committed. In light of that change in the range, the appellant says that the trial
    judge erred by using the higher range as his starting point for consideration
    of a fit sentence. The appellant contends that had the trial judge used the
    earlier range, in place when the offences were committed, the total sentence
    would have been one year less.

[3]

We do not agree.

[4]

As reviewed by the trial judge in his lengthy and careful reasons for judgment
    and sentence, the facts were egregious. The offences continued ever a long
    period of time, involved the complete domination and control of the victim, the
    appellants moral blameworthiness was extremely high, physical violence was
    used and serious psychological impact resulted. In these circumstances,
    regardless of the range used by the trial judge as the starting point for
    determining a fit sentence, the ultimate disposition was a fit one.

[5]

The trial judge noted that the appellant appeared to be doing well in
    the institutional setting at the time of sentencing. It would appear that he is
    continuing on this course of self-improvement. The court is encouraged by his
    efforts as they bode well for his rehabilitation and ultimate reintegration
    into society.

[6]

Leave to appeal sentence is granted but the appeal is dismissed.


